DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 11/10/2021, with respect to claims 15-19 have been fully considered and are entered.  The objections to claims 15-19 and 35 U.S.C. 112(b) rejection of claims 13 and 18 have been withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 10-16, filed 11/10/2021, with respect to claims 13, 15-16, 18, 20, and 24 have been fully considered and are persuasive.  The rejection of 08/10/2021 has been withdrawn. 
Allowable Subject Matter
Claims 13-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention as claimed, specifically in combination with: a photoreceptor circuit whose output is selectively connected to an analog bus, a plurality of current memory cells connected to the analog bus, a current sign detector connected to the analog bus and configured to determine a sign of a value of an electric current flowing into the analog bus resulting from a compared electric current and a threshold current, and at least one storage cell connected to an output of the current sign detector and having a state conditioned by the output of said current sign detector, and a readout of a pixel circuit through the connection of the analog bus to the readout unit is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878